Appeal, insofar as it seeks review of the Appellate Division order entered January 12, 1995, which affirmed the judgment of Supreme Court, New York County, entered May 17, 1994, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie as of right (NY Const, art VI, §3 [b]; CPLR 5601). Defendant Ardra’s appeal from the January 12, 1995 Appellate Division order brings up for review only the prior nonfinal Appellate Division order entered March 23, 1993 [189 AD2d 217] (see, CPLR 5601 [d]; 5501 [b]; Gilroy v American Broadcasting Co., 46 NY2d 580, 584; Matter of Greatsinger, 66 NY2d 680, 682-683).